Citation Nr: 9933196	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for arthritis of 
multiple joints.

2. Entitlement to an increased rating for residuals of a left 
knee injury, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military duty from October 1972 to 
October 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  In September 1996 and July 1998, 
the Board remanded the veteran's case for further evidentiary 
development.  For the reasons set forth below, the Board 
finds another remand is necessary.

REMAND

In its July 1998 remand, the Board directed the RO to refer 
the veteran's claim file to Craig Walker, M.D., or another 
physician with expertise in bone radiology, and request a 
written medical opinion based upon a review of the medical 
evidence of record, including a March 1997 x-ray study of the 
veteran's left hand and impressions of Drs. Castro and 
Klassen, as to whether evidence of an inflammatory synovial 
articular disease process was demonstrated.  A March 1999 
Addendum from Dr. Klassen discusses a February 5, 1999 
consultative report from Dr. Walker.  However, Dr. Walker's 
report is not associated with the claims file and must be, 
prior to the Board's consideration of the veteran's claims.

Further, the Board directed the RO to reevaluate the 
veteran's service-connected residuals of a left knee injury, 
including post-traumatic arthritis, with consideration of 
separation ratings that may be assigned for arthritis with 
limitation of motion and for instability pursuant to 
VAOPGCPREC 23-97; 38 C.F.R. § 4.14, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (1999); Esteban v. Brown, 6 Vet. App. 259 
(1994).  The RO was also directed to consider the 
applicability of 38 C.F.R. § 3.321(b)(1) (1999) to the 
veteran's claim for an increased rating for a left knee 
disorder.  However, a review of the March 1999 Supplement 
Statement of The Case (SSOC), does not demonstrate that the 
increased rating claim was readjudicated with consideration 
of all pertinent law, regulations and court decisions.  
Although the RO noted that a 30 percent evaluation was 
granted for severe recurrent knee subluxation or lateral 
instability and said the veteran failed to provide 
information regarding additional medical treatment and 
indicated that there was no evidence that the veteran's knee 
disability was more severe than contemplated by the assigned 
rating, it is unclear if the RO considered the additional 
laws and regulations pertinent to the veteran's claims.

A remand by the Board imposes upon the Secretary of Veterans 
Affairs a duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  While the 
Board regrets further delay in reviewing the veteran's 
claims, in the interest of due process, it firmly believes 
additional RO action is essential.  Accordingly, the 
veteran's claims are REMANDED to the RO for the following 
actions:

1. The RO should obtain a copy of Dr. 
Walker's February 5, 1999 medical 
opinion and associate it with the 
claims file.

2. The claims of entitlement to an 
increased rating for residuals of a 
left knee injury and service 
connection for arthritis of multiple 
joints should be readjudicated with 
consideration of all pertinent law, 
regulations and court decisions.

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case, that sets forth the RO's 
reasoning regarding all pertinent law, regulations and court 
decisions, and afforded an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration.  Thereafter, the case should be returned to 
the Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



















